DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-6 and 12-15 in the reply filed on 6/14/21 is acknowledged.  The traversal is on the ground(s) that the Office does not appear to have undertaken the level of analysis required under the Unity of Invention standard.  This is found persuasive and thus the restriction requirement of 4/16/21 has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0081042 to Wotton et al. “Wotton.”
With regard to Claim 1, Wotton teaches (figs. 2, 4 and 6) a fluid ejection device (200), comprising:
a fluid ejection assembly (400) including a fluid ejection die (406) [0045]; and 

With regard to Claim 2, Wotton teaches the service assembly to be slid relative to the fluid ejection assembly along a ramped surface of the fluid ejection assembly ([0005], [0026] and claim 2).
With regard to Claim 3, Wotton teaches in the retracted position, the service assembly to be positioned within a height of the fluid ejection assembly [0049-0052].
With regard to Claim 4, Wotton teaches the fluid ejection die including a column of fluid ejection orifices, and the service assembly to be slid relative to the fluid ejection assembly in a direction substantially perpendicular to the column of fluid ejection orifices ([0050, 0061] and figs 6-7).
With regard to Claim 5, Wotton teaches the service assembly to be slid to the retracted position for ejection of fluid from the fluid ejection die [0064].
With regard to Claim 6, Wotton teaches the fluid ejection assembly including a body having a first portion supporting the fluid ejection die and a second portion tapered from the first portion, and the service assembly to be slid along the second portion of the body ([0067-0068] and figs.11-12).
With regard to Claim 7, Wotton teaches a fluid ejection device, comprising:
a body having a ramped surface and supporting a fluid ejection die [0067-0068]; and

With regard to Claim 8, Wotton teaches the sled slidable relative to the ramped surface to position the sled to service the fluid ejection die with at least one of the cap and the wiper [0067-0068] and 0073].
With regard to Claim 9, Wotton teaches the sled slidable relative to the ramped surface to move the sled away from the fluid ejection die [0010] and [0052].
With regard to Claim 10, Wotton teaches the sled slidable relative to the ramped surface to nest the sled with the body [0010] and [0052].
With regard to Claim 11, Wotton teaches further comprising:
a first leaf spring extending from the sled, the first leaf spring supporting one of the cap and the wiper; and
a second leaf spring extending from the sled, the second leaf spring supporting the other of the cap and the wiper [0020], [0058] and [0062].
With regard to Claim 12, Wotton teaches a method of servicing a fluid ejection assembly ([0070] and fig.13), comprising: 
slidably positioning a service assembly relative to the fluid ejection assembly; and
sliding the service assembly between a service position to perform a service operation for a fluid ejection die of the fluid ejection assembly and a retracted position to nest the service assembly with the fluid ejection assembly ([0010], [0052] and [0064]).
.
Claim 13, Wotton teaches wherein sliding the service assembly includes sliding the service assembly along a ramped surface of the fluid ejection assembly (figs. 6-7).
With regard to Claim 14, Wotton teaches wherein sliding the service assembly includes sliding the service assembly to the retracted position to eject drops of fluid from the fluid ejection die [0010], [0052] and [0064].
.With regard to Claim 15, Wotton teaches wherein sliding the service assembly to the retracted position includes positioning the service assembly within a height of the fluid ejection assembly (fig. 6-7 and [0049]-[0052].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2008/0049066 discloses the cleaning member in a plan view diagram of the cleaning member in terms of a direction which is perpendicular to the sliding direction M. The cleaning member comprises a high angle of contact member which slides over the sliding start region of the liquid ejection surface of the head, and a low angle of contact member which has a smaller angle of contact with respect to the ink than the high angle of contact member and which slides over the region of the liquid ejection surface of the head apart from the sliding start region including the sliding end region.  See paragraph [0121].

Communication with the PTO

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHARON A. POLK
Primary Examiner
Art Unit 2853